Blandford, Justice.
Freeman sued Anderson upon a contract for wages as clerk, and the main question was whether he had been discharged without sufficient cause. The -evidence shows that Anderson formed a partnership with Fuller before the term of service of Freeman expired; that Freeman entered into the service of Anderson & Fuller, and after remaining awhile, he charged up to Anderson & Fuller one hundred and fifty dollars for one month’s wages, and paid himself out of their funds, whereas he was only (o have seventy-five dollars per month under his contract with Anderson, no new contract having been made after the formation of the new firm of Anderson & Fuller
Anderson offered him the same wages which he had been paying him; Freeman declined, contending that, as he had to keep the books of Anderson and Anderson & Fuller, it was double labor, and he should have more wages. He had paid himself one hundred and fifty dollars out of the funds of Anderson & Fuller for one month’s wages; this was done without their knowledge or consent. He having refused to continue his employment with Anderson & Fuller at the same wages which Anderson had agreed to pay him, he was discharged. A.verdict was rendered for Freeman, a motion made for new trial, which was refused, and error is assigned thereon.
We are of opinion that a new trial should have been granted in this case. When Anderson formed a partnership with Fuller, of the same nature and characte r of business which he had formerly carried on, and Freeman entered into the seiwice of the new firm, his contract with Anderson individually was at an end; and if he had been paid by Anderson his wages up to the formation of the *95firm of Anderson & Fuller, which it appears he had been, then he cannot recover from Anderson.
Judgment reversed.